
	
		I
		111th CONGRESS
		2d Session
		H. R. 4622
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2010
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mrs.
			 Kirkpatrick of Arizona) introduced the following bill; which was
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for enhanced penalties for certain Federal officials who are alien smugglers,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Borders Act of
			 2010.
		2.Enhanced
			 penalties for certain Federal officials who are alien smugglersSection 274(a)(1)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1324(a)(1)(B)) is amended—
			(1)in clause (iii),
			 by striking the and at the end;
			(2)in clause (iv), by
			 striking the period at the end and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(v)in the case of a violation of subparagraph
				(A) (i), (ii), (iii), (iv), or (v), if the person who commits the violation is
				an officer or employee of a Federal law enforcement agency (including the Coast
				Guard of the United States) and, in committing the violation, that person acts
				under the color of his or her authority to enforce Federal law, be fined under
				title 18, United States Code, imprisoned not more than 20 years, or
				both.
					.
			
